Case: 13-40902      Document: 00512720165         Page: 1    Date Filed: 08/01/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                              United States Court of Appeals
                                                       Fifth Circuit

                                                                                    FILED
                                                                                August 1, 2014
                                    No. 13-40902                                 Lyle W. Cayce
                                  Summary Calendar                                    Clerk


UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

ALEXANDER GARCIA-GARCIA, also known as Alexander Garcia,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 5:13-CR-312-1


Before SMITH, PRADO, and GRAVES, Circuit Judge.
PER CURIAM: *
       Alexander Garcia-Garcia (Garcia) appeals from the 55-month sentence
imposed following his guilty plea conviction for being an alien found in the
United States after having been previously deported, in violation of 8 U.S.C.
§ 1326. He argues that the district court reversibly erred by refusing to grant
a third-level reduction for acceptance of responsibility pursuant to U.S.S.G.
§ 3E1.1(b) and that the district court erred by imposing a term of supervised


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-40902     Document: 00512720165      Page: 2   Date Filed: 08/01/2014


                                  No. 13-40902

release without referencing any particularized facts warranting imposing such
a sentence in this case.
      The Government concedes that there was error in this regard but argues
that the error was harmless. A procedural error may be harmless, even if the
district court does not consider the correct guidelines range, if the proponent
of the sentence can show that the district court would have imposed the same
sentence for the same reasons absent the error. See United States v. Ibarra-
Luna, 628 F.3d 712, 713-19 (5th Cir. 2010).
      The record reflects that the district court was aware that it could reduce
Garcia’s total offense level by one level. The district court listened to Garcia’s
arguments in support of a lower sentence. The district court concluded that a
55-month sentence was appropriate in light of the 18 U.S.C. § 3553(a) factors.
In making this determination, the district court specifically relied upon
Garcia’s personal characteristics, the serious nature of the offense of
conviction, and Garcia’s criminal history.       In imposing the sentence, the
district court stated that it would impose the same sentence “even without that
advisory system.” In light of the totality of the record, any error committed
was harmless. See id. at 718-19.
      The district court retains the discretion to impose supervised release in
cases involving a deportable alien where added deterrence and protection are
needed. See United States v. Dominguez-Alvarado, 695 F.3d 324, 329 (5th Cir.
2012). Here, the district court adopted the presentence report, which informed
the court of the recommendation contained at U.S.S.G. § 5D1.1(c).               At
sentencing the district court stated that it considered the § 3553(a) factors,
including the personal characteristics of Garcia, and specifically found that
there was “a serious need to promote respect for the law” in light of his criminal
history, as well as a need to protect the public and Garcia from himself. The



                                        2
    Case: 13-40902    Document: 00512720165     Page: 3   Date Filed: 08/01/2014


                                 No. 13-40902

district court’s implicit consideration of § 5D1.1 and its consideration of the
sentencing factors in § 3553(a) satisfies the requirement that the district court
provide reasons for the sentence imposed. See United States v. Becerril-Pena,
714 F.3d 347, 350-51 (5th Cir. 2013); Dominguez-Alvarado, 695 F.3d at 329-30.
      AFFIRMED.




                                       3